Exhibit 10.11

Nonqualified Stock Option Agreement under

the Orthofix International N.V.

2012 Long-Term Incentive Plan

This Option Agreement (the “Agreement”) is made this             day of
            20        (the “Grant Date”) between Orthofix International N.V., a
Curacao company (the “Company”), and the person signing this Agreement adjacent
to the caption “Optionee” on the signature page hereof (the “Optionee”).
Capitalized terms used and not otherwise defined herein shall have the meanings
attributed thereto in the Orthofix International N.V. 2012 Long-Term Incentive
Plan (the “Plan”).

WHEREAS, pursuant to the Plan, the Company desires to afford the Optionee the
opportunity to purchase shares of Stock (“Common Shares”) on the terms and
conditions set forth herein;

NOW, THEREFORE, in connection with the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto agree as
follows:

1. Grant of Option. Subject to the provisions of this Agreement and the Plan,
the Company hereby grants to the Optionee the right and option (the “Option”) to
purchase             Common Shares at an exercise price of
$        .            per share (the “Exercise Price”).

2. Incorporation of Plan. The Optionee acknowledges receipt of the Plan, a copy
of which is annexed hereto, and represents that he or she is familiar with its
terms and provisions and hereby accepts this Option subject to all of the terms
and provisions of the Plan and all interpretations, amendments, rules and
regulations which may, from time to time, be promulgated and adopted pursuant to
the Plan. The Plan is incorporated herein by reference. In the event of any
conflict or inconsistency between the Plan and this Agreement, the Plan shall
govern and this Agreement shall be interpreted to minimize or eliminate any such
conflict or inconsistency.

3. Non-Qualified Stock Option. The Option is not intended to be an incentive
stock option under Section 422 of the Internal Revenue Code and will be
interpreted accordingly.

4. Vesting. Subject to earlier termination in accordance with the Plan or this
Agreement and the terms and conditions herein or therein, the Option shall vest
and become exercisable with respect to             % of the shares covered
thereby on each of the             anniversaries of the Grant Date; provided,
however, that the exercisability of any portion of the Option relating to a
fractional share shall be deferred until such time, if any, that such portion
can be exercised as a whole Common Share.

5. Term. The Option shall expire and no longer be exercisable 10 years from the
Grant Date, subject to earlier termination in accordance with the Plan or this
Agreement.

6. Termination of Service.

(a) Termination of Service Other than for Cause, Death, Disability or Voluntary
Termination. If, prior to vesting, the Optionee’s Service is terminated or the
Optionee retires in accordance with the Company’s retirement policies, the
Option shall be considered vested and be immediately exercisable as of the date
of such termination of Service with respect to the aggregate number of Common
Shares as to which the Option would have been vested as of December 31 of the
year in which such termination of Service occurs. The Optionee shall have the
right, subject to the other terms and conditions set forth in this Agreement and
the Plan, to exercise the Option, to the extent it has vested as of the date of
such termination of Service, at any time within 180 days after the date of such
termination of Service, subject to the earlier expiration of the Option as
provided in Section 5 hereof. To the extent the vested portion of the Option is
not exercised within such 180 day period, the Option shall be cancelled and
revert back to the Company and the Optionee shall have no further right or
interest therein. The unvested portion of any Option shall be cancelled and
revert back to the Company as of the date of the Optionee’s termination of
Service and the Optionee shall have no further right or interest therein. In no
event shall this Section 6(a) apply if the termination of Service is (i) for
Cause, (ii) by reason of death or Disability or (iii) as a result of a Voluntary
Termination.



--------------------------------------------------------------------------------

(b) Termination of Service for Cause; Voluntary Termination. If, prior to
vesting, (i) the Optionee’s Service is terminated by the Company or any of its
Subsidiaries for Cause, or (ii) Optionee terminates Service under circumstances
constituting a Voluntary Termination, the unvested portion of the Option shall
be cancelled and revert back to the Company as of the date of such termination
of Service, and the Optionee shall have no further right or interest therein
unless the Committee in its sole discretion shall determine otherwise. The
Optionee shall have the right, subject to the other terms and conditions set
forth in this Agreement and the Plan, to exercise the Option, to the extent it
has vested as of the date of termination of Service, at any time within three
months after the date of such termination, subject to the earlier expiration of
the Option as provided in Section 5 hereof.

(c) Termination of Service for Death or Disability. If the Optionee’s Service
terminates by reason of death or Disability, the Option shall automatically vest
and become immediately exercisable in full as of the date of such termination of
Service. The Option shall remain exercisable by the Optionee (or any person
entitlded to do so) at any time within 12 months after the date of such
termination of Service, subject to the earlier expiration of the Option as
provided in Section 5 hereof. To the extent the Option is not exercised within
such 12 month period, the Option shall be cancelled and revert back to the
Company and the Optionee or any permitted transferee pursuant to Section 11, as
applicable, shall have no further right or interest therein.

(d) Effect of Employment Agreements Generally. The Company and Optionee agree
that notwithstanding anything to the contrary in any Employment Agreement, the
terms of an Employment Agreement expressly defining whether and in what manner
(including upon termination of employment) the unvested portion of an Option
shall vest, be exerciseable or be cancelled shall not control over the terms of
this Agreement, and shall be disregarded in their entirety with respect to the
terms of this Award.

7. Change in Control. Upon the occurrence of a Change in Control, the Option
shall automatically vest and become immediately exercisable in full and shall
remain exercisable in accordance with the terms of Section 6 hereof, subject to
the earlier expiration of the Option as provided in Section 5 hereof.

8. Method of Exercising Option.

(a) Notice of Exercise. Subject to the terms and conditions of this Agreement,
the Option may be exercised by written or electronic notice to the Company, from
the Optionee or a person who proves to the Company’s satisfaction that he or she
is entitled to do so, stating the number of Common Shares in respect of which
the Option is being exercised and specifying how such Common Shares should be
registered (e.g., in Optionee’s name only or in Optionee’s and his or her
spouse’s names as joint tenants with right of survivorship). Such notice shall
be accompanied by payment of the Exercise Price for all Common Shares purchased
pursuant to the exercise of such Option. The date of exercise of the Option
shall be the later of (i) the date on which the Company receives the notice of
exercise or (ii) the date on which the conditions set forth in Sections 8(b) and
8(e) are satisfied. Notwithstanding any other provision of this Agreement, the
Optionee may not exercise the Option and no Common Shares will be issued by the
Company with respect to any attempted exercise when such exercise is prohibited
by law or any Company policy then in effect. The Option may not be exercised at
any one time as to less than 100 shares (or such number of shares as to which
the Option is then exercisable if less than 100). In no event shall the Option
be exercisable for a fractional share.

(b) Payment. Prior to the issuance of the Common Shares pursuant to Section 8(e)
hereof in respect of which all or a portion of the Option shall have been
exercised, the Optionee shall have paid to the Company the Exercise Price for
all Common Shares purchased pursuant to the exercise of such Option. Payment may
be made by personal check, bank draft or postal or express money order (such
modes of payment are collectively referred to as “cash”) payable to the order of
the Company in U.S. dollars. Payment may also be made in mature Common Shares
owned by the Optionee, or in any combination of cash or such mature shares as
the Committee in its sole discretion may approve. The Company may also permit
the Optionee to pay for such Common Shares by directing the Company to withhold
Common Shares that would otherwise be received by the Optionee, pursuant to such
rules as the Committee may establish from time to time. In the discretion of the
Committee, and in accordance with rules and procedures established by the
Committee, the Optionee may be permitted to make a “cashless” exercise of all or
a portion of the Option.



--------------------------------------------------------------------------------

(c) Shareholder Rights. The Optionee shall have no rights as a shareholder with
respect to any Common Shares issuable upon exercise of the Option until the
Optionee shall become the holder of record thereof, and no adjustment shall be
made for dividends or distributions or other rights in respect of any Common
Shares for which the record date is prior to the date upon which the Optionee
shall become the holder of record thereof.

(d) Limitation on Exercise. The Option shall not be exercisable unless the offer
and sale of Common Shares pursuant thereto has been registered under the
Securities Act of 1933, as amended (the “1933 Act”), and qualified under
applicable state “blue sky” laws or the Company has determined that an exemption
from registration under the 1933 Act and from qualification under such state
“blue sky” laws is available.

(e) Issuance of Common Shares. The issuance of all Common Stock purchased
pursuant to the exercise of this Option shall be evidenced in such a manner as
the Company, in its discretion, will deem appropriate, including, without
limitation, book-entry registration or issuance of one or more stock
certificates.

9. Adjustment of and Changes in Common Shares. In the event of any merger,
consolidation, recapitalization, reclassification, stock dividend, extraordinary
dividend, or other event or change in corporate structure affecting the Common
Shares, the Committee shall make such adjustments, if any, as it deems
appropriate in the number and class of shares subject to, and the exercise price
of, the Option. The foregoing adjustments shall be determined by the Committee
in its sole discretion.

10. Tax Withholding. The Company shall have the right, prior to the issuance of
any Common Shares upon full or partial exercise of the Option (whether by the
Optionee or any person entitlded to do so), to require the Optionee to remit to
the Company any amount sufficient to satisfy the minimum required federal, state
or local tax withholding requirements, as well as all applicable withholding tax
requirements of any other country or jurisdiction. The Company may permit the
Optionee to satisfy, in whole or in part, such obligation to remit taxes, by
directing the Company to withhold Common Shares that would otherwise be received
by the Optionee, pursuant to such rules as the Committee may establish from time
to time. The Company shall also have the right to deduct from all cash payments
made pursuant to, or in connection with, the Option, the minimum federal, state
or local taxes required to be withheld with respect to such payments.

11. Transfers. Except as provided in this Section 11, during Optionee’s
lifetime, only Optionee (or in the event of Optionee’s legal incapacity or
incompetency, his or her guardian or legal representative) may exercise the
Option, and the Option shall not be assignable or transferable by Optionee,
other than by designation of beneficiary, will or the laws of descent and
distribution. Optionee may transfer all or part of this Option, not for value,
to any Family Member, provided that Optionee provides prior written notice to
the Company, of such transfer. For the purpose of this section, a “not for
value” transfer is a transfer which is (i) a gift, (ii) a transfer under a
domestic relations order in settlement of marital property rights, or (iii) a
transfer to an entity in which more than fifty percent (50%) of the voting
interests are owned by Family Members (or Optionee) in exchange for an interest
in such entity. Subsequent transfers of transferred portions of the Option are
prohibited except to Optionee’s Family Members in accordance with this
Section 11 or by will or the laws of descent and distribution. In the event of
Optionee’s termination of service, this Agreement shall continue to be applied
with respect to Optionee, following which the Option shall be exercisable by the
transferee only to the extent, and for the periods specified herein.

12. Prohibition on Repricing. The Agreement may not be amended to (a) reduce the
Exercise Price of the Option granted hereunder, nor (b) cancel or replace the
Option hereunder with an Option having a lower exercise price.

13. Miscellaneous Provisions.

(a) Notices. Any notice required by the terms of this Agreement shall be
delivered or made electronically, over the Internet or otherwise (with request
for assurance of receipt in a manner typical with respect to communications of
that type), or given in writing. Any notice given in writing shall be deemed
effective upon personal delivery or upon deposit with the United States Postal
Service, by registered or certified mail, with postage and fees prepaid, and
shall be addressed to the Company at its principal executive office and to the
Optionee at the address that he or she has most recently provided to the
Company. Any notice given electronically shall be deemed effective on the date
of transmission.



--------------------------------------------------------------------------------

(b) Headings. The headings of sections and subsections are included solely for
convenience of reference and shall not affect the meaning of the provisions of
this Agreement.

(c) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

(d) Entire Agreement. This Agreement and the Plan constitute the entire
agreement between the parties hereto with regard to the subject matter hereof.
They supersede all other agreements, representations or understandings (whether
oral or written and whether express or implied) that relate to the subject
matter hereof. In the event the Optionee has an Employment Agreement, any
conflicts or ambiguities shall be resolved first by reference to the Plan, then
to this Agreement, and finally to the Employment Agreement. In the event such
conflict or ambiguity cannot be resolved by reference to the Plan, reference
shall be made to this Agreement. Finally, and only in the event such conflict or
ambiguity cannot be resolved by reference to the Plan and this Agreement,
reference shall be made to the Employment Agreement.

(e) Amendments. The Board and the Committee shall have the power to alter or
amend the terms of the Option as set forth herein from time to time, in any
manner consistent with the provisions of Sections 5.3 and 18.10 of the Plan, and
any alteration or amendment of the terms of the Option by the Board or the
Committee shall, upon adoption, become and be binding on all persons affected
thereby without requirement for consent or other action with respect thereto by
any such person. The Committee shall give notice to the Optionee of any such
alteration or amendment as promptly as practicable after the adoption thereof.
The foregoing shall not restrict the ability of the Optionee and the Board or
the Committee by mutual written consent to alter or amend the terms of the
Option in any manner which is consistent with the Plan.

(f) Binding Effect. This Agreement shall be binding upon the heirs, executors,
administrators and successors of the parties hereto and may only be amended by
written agreement of the parties hereto.

(g) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Texas, without regard to the choice of
law provisions thereof.

(h) No Employment or Other Rights. This Option grant does not confer upon the
Optionee any right to be continued in the employment of, or otherwise provide
Services to, the Company or any Subsidiary or other affiliate thereof, or
interfere with or limit in any way the right of the Company or any Subsidiary or
other affiliate thereof to terminate such Optionee’s employment at any time. For
purposes of this Agreement only, the term “employment” shall include
circumstances under which Optionee provides consulting or other Services to the
Company or any of its Subsidiaries as an independent contractor, but such
Optionee is not, nor shall be considered, an employee; provided, however,
nothing in this Section 13(h) or this Agreement shall create an employment
relationship between such person and the Company or its applicable Subsidiary,
as the usages described in this Section are for convenience only.

15. Definitions. For purposes of this Agreement, the following capitalized words
shall have the meanings set forth below.

“Employment Agreement” shall mean a written employment, change in control or
change of control, or other similar agreement between the Optionee and the
Company and/or a Subsidiary.

“Voluntary Termination” shall occur when the Optionee voluntarily ceases Service
for any reason or no reason (e.g., the Optionee elects to cease being an
employee or director or providing consulting services or the Optionee resigns or
quits). For the avoidance of doubt, a Voluntary Termination shall not occur as a
result of termination of Service as a result of death, Disability (as provided
hereunder), or termination for “good reason” or similar words (to the extent
permitted pursuant to an Employment Agreement) or as the result of the
Optionee’s retirement in accordance with the Company’s retirement policies.



--------------------------------------------------------------------------------

EXECUTED as of the date first written above.

 

COMPANY:     ORTHOFIX INTERNATIONAL N.V.     By:                            
                                                        Name:     Title:
OPTIONEE:         By:                            
                                                        Name:     Title: